 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA

 5

 6    MARK FREGIA,                                      Case No. 1:21-cv-01068-AWI-BAM (PC)
 7                       Plaintiff,                     ORDER DIRECTING DEFENDANT RIDGE
                                                        TO FILE RESPONSIVE PLEADING
 8           v.
                                                        TWENTY-ONE (21) DAY DEADLINE
 9    MIRANDA, et al.,
10                       Defendants.
11

12          Plaintiff Mark Fregia (“Plaintiff”) is a state prisoner proceeding pro se and in forma

13   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action was transferred from

14   the Sacramento Division of the Eastern District of California on July 8, 2021. (ECF No. 53.)

15          Following the Court’s order granting Defendant Miranda’s motion to dismiss and denying

16   Defendant Ridge’s motion to dismiss, this action now proceeds on Plaintiff’s complaint against

17   Defendants Ridge and Savage, based on Plaintiff’s claims that Defendants were deliberately

18   indifferent to Plaintiff’s serious medical needs by continuing to prescribe medications that caused

19   him to suffer lichen plantus, and then failed to treat such skin condition. Defendant Savage filed

20   an answer on March 23, 2020. (ECF No. 28.)

21          Accordingly, Defendant Ridge shall file an answer to Plaintiff’s complaint within twenty-

22   one (21) days from the date of service of this order.

23
     IT IS SO ORDERED.
24

25      Dated:     July 12, 2021                              /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
